Opinion issued August 11, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-05-00341-CV
____________

IN RE ANTONE RICHIE, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relator, Antone Richie, filed a petition for writ of mandamus seeking an order
directing Judge Caroline E. Baker “to release cause no. 2004-24665 and vacate all
referrals white card denials and any other order not issued by the assigned district
Judge Elizabeth Ray, who sit[s] on the bench of the 165th District Court.”



          We deny the petition for writ of mandamus.
 
 
                                                                        Terry Jennings
                                                                        Justice

Panel consists of Chief Justice Radack and Justices Jennings and Hanks.